DETAILED ACTION

Status of the Application
	In response filed on June 4, 2021, the Applicant amended claims 1, 6, 7, 9, 11, 12, and 14-19; and cancelled claims 4 and 20.  Claims 1-3 and 5-19 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of May 25, 2020. Applicant’s claim for the benefit of a prior-filed provisional application # 62/852,787 filed on May 24, 2019 is acknowledged. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 6, 9, 15, and 19 under 35 U.S.C. 103 have been considered, and are persuasive. Each of these claims are independent and recite subject matter previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As such, claims 1, 6, 9, 15, and 19 are each allowable, and each of the dependent claims are similarly allowable by virtue of their dependency on allowable claims.

Claim Interpretation
	Claim 19 is directed to "a computer readable medium comprising instructions…". Applicant has acted as their own lexicographer in [0078] by clearly setting forth a special definition of the claim term explicitly disavowing the full scope of the claim term “computer readable medium”. Applicant has clearly set forth that “the term "computer readable medium" is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals”. As such, Applicant has explicitly disavowed embodiments only subject matter that falls within a statutory category (e.g., physical random-access memory)  and is/are drawn to one of the statutory categories of invention accordingly. 

	Claim 9 contains a conditional limitation. Specifically, claim 9 requires “determining… whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution”. However, the method of claim 9 explicitly requires a plurality of steps to be performed “in response to determining that the current date-and-time corresponds with the predefined restocking time”. The Examiner understand this language to require the method to involve a step of determining that the current date-and-time corresponds with the predefined restocking time. In other words, the claim language requires the recited conditions to be true/met (e.g., it is explicitly required that the more or more servers determine that the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution when performing the step of “determining… whether the current date-and-time corresponds with a predefined restocking time to restock the virtual card pool based on the target distribution”). As such, all of the limitations/steps recited in the claimed method are given patentable weight. 

Subject Matter Eligibility
	The Examiner is persuaded that although the claims recite an abstract idea, they comprise a combination of additional elements that, when combined with the recited judicial exception, amount to a particular technology-based solution to a technological problem. Specifically, the one or more databases configured to store a virtual pool of virtual credit cards combined with the series of restocking limitations and ultimate request for a set of virtual credit cards sent from the one or more system servers to the external server of the card distributor and receipt of the requested virtual credit cards by the one or more system servers from the external server amounts to a technical solution to a technical problem. As discussed in paragraphs [0006]-[0007] & [0035] & [0057] & [0064] & [0104]-[0105] of the published disclosure, this enables the system to be able to overcome the batch processing limitations of credit-card issuing computing systems in order to reliably issue virtual credit cards for qualified passengers in real-time and without 


Allowable Subject Matter

Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Paschini et al. (U.S. PG Pub No. 2010/0299733, November 25, 2010 - hereinafter "Paschini”); Buc et al. (U.S. PG Pub No. 20190303803, October 3, 2019 - hereinafter "Buc”); Shanmugam et al. (U.S. PG Pub No. 2020/0005301 Jaanuary 2, 2020 - hereinafter "Shanmugam”); Sutton et al. (U.S. PG Pub No. 2016/0063489 March 3, 2016 - hereinafter "Sutton”); Morris (U.S. PG Pub No. 2014/0244374 August 28, 2014 - hereinafter "Morris”); Sedlarevic et al.  (U.S. PG Pub No. 2018/0089598 March 29, 2018 - hereinafter "Sedlarevic”); and “The Virtual Credit Card (VCC) Revolution” (Dudarenok, Mike A.; published on August 1, 2015 at https://www.linkedin.com/pulse/virtual-credit-card-vcc-revolution-mike-dudarenok)
Paschini discloses maintaining a virtual pool of virtual credit cards and automatically restocking the inventory of virtual credit cards at preconfigured times by interfacing with card-issuing servers to maintain threshold numbers of cards at various denominations based on predicted demand. 
Buc discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
 discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Sutton discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Morris discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Sedlarevic discloses providing virtual credit cards to travelers to cover travel expenses.
The Virtual Credit Card (VCC) Revolution discloses providing virtual credit cards to travelers to cover travel expenses.

As per Claims 1, 6, 9, 15, and 19, while individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
Claims 2, 3, 5, 7, 8, 10-14, and 16-18 depend upon claims 1, 6, 9, or 15 and have all the limitations of claims 1, 6, 9, or 15 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621